                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF DELAWARE


    TQ DELTA, LLC,

                       Plaintiff,

             V.                                                          Civil Action No. 14-954-RGA

    ADTRAN, INC.,

                       Defendant.



    ADTRAN, INC. ,

                       Plaintiff and
                       Counterclaim Defendant,

             V.
                                                                         Civil Action No. 15-121-RGA
    TQ DELTA, LLC,

                       Defendant and
                       Counterclaim Plaintiff.



                                            MEMORANDUM ORDER

            Currently before me are seven motions submitted by TQ Delta and ADTRAN regarding

Family 10. This order will address ADTRAN ' s Motion to Exclude the Expert Testimony of Dr.

Arthur Brody (D.I. 718). 1 I have reviewed the parties' briefing and related papers. (D.I. 719, 769,

786). After full consideration of the briefing, the motion is resolved as follows.

       I.         BACKGROUND




1
    All docket items citations refer to C.A. No . 14-954 unless otherwise noted.
          Plaintiff TQ Delta filed this lawsuit against Defendant ADTRAN on July 17, 2014,

asserting infringement of one or more patents from ten patent families . (D.I. 1). I have divided

the case into separate trials based on families of patents. (D.I. 369). ADTRAN moves under

Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,

595 (1993) to exclude the infringement and validity opinions of Dr. Brody for Family 10 in their

entirety. (D.I. 718).

          Dr. Brody' s infringement opinions are based on two alternative theories: (1) that the

Accused Products infringe asserted claims 5 and 14 of the ' 660 patent based on their compliance

with the VDSL2 standard and on Dr. Almeroth's source code analysis for the BCM65300

chipset; and (2) that the Accused Products infringe asserted claim 5 of the ' 660 patent based on

their compliance with VDSL2 and G.inp Amendment 2 and on Dr. Cooklev' s testing results. Dr.

Brody also offered a rebuttal to ADTRAN' s expert Dr. Zimmerman regarding the invalidity of

the '660 patent based on certain combinations of prior art.

    II.      LEGALSTANDARD

          Federal Rule of Evidence 702 sets out the requirements for expert witness testimony and

states:

          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if: (a) the expert' s
          scientific, technical, or other specialized knowledge will help the trier of fact to
          understand the evidence or to determine a fact in issue; (b) the testimony is based
          on sufficient facts or data; (c) the testimony is the product of reliable principles
          and methods; and (d) the expert has reliably applied the principles and methods to
          the facts of the case.

Fed. R. Evid. 702. The Third Circuit has explained:

          Rule 702 embodies a trilogy of restrictions on expert testimony: qualification,
          reliability and fit. Qualification refers to the requirement that the witness possess
          specialized expertise. We have interpreted this requirement liberally, holding that
          a broad range of knowledge, skills, and training qualify an expert. Secondly, the


                                                    2
       testimony must be reliable; it must be based on the methods and procedures of
       science' rather than on ' subjective belief or unsupported speculation; the expert
       must have good grounds for his or her belief. In sum, Daubert holds that an
       inquiry into the reliability of scientific evidence under Rule 702 requires a
       determination as to its scientific validity. Finally, Rule 702 requires that the expert
       testimony must fit the issues in the case. In other words, the expert's testimony
       must be relevant for the purposes of the case and must assist the trier of fact. The
       Supreme Court explained in Daubert that Rule 702's helpfulness standard requires
       a valid scientific connection to the pertinent inquiry as a precondition to
       admissibility.

       By means of a so-called "Daubert hearing," the district court acts as a gatekeeper,
       preventing opinion testimony that does not meet the requirements of qualification,
       reliability and fit from reaching the jury. See Daubert ("Faced with a proffer of
       expert scientific testimony, then, the trial judge must determine at the outset,
       pursuant to Rule 104(a) of the Federal Rules of Evidence whether the expert is
       proposing to testify to (1) scientific knowledge that (2) will assist the trier of fact
       to understand or determine a fact in issue.").

Schneider ex rel. Estate ofSchneider v. Fried, 320 F.3d 396, 404-05 (3d. Cir. 2003) (cleaned up).

       Qualification refers to the requirement that the witness possess specialized expertise. "We

have interpreted this requirement liberally, holding that a broad range of knowledge, skills, and

training qualify an expert." TQ Delta, LLC v. 2Wire, Inc. 373 F. Supp. 3d 509,516 (D . Del.

2019) (citing Schneider, 320 F.3d at 404-05 , see also Calhoun v. Yamaha Motor Corp. , U S. A. ,

350 F.3d 316, 321 (3d Cir. 2003). "Rule 702's liberal policy of admissibility extends to the

substantive as well as formal qualifications of experts." In re Paoli R.R. Yard PCB Litig. , 35 F.3d

717, 741 (3d Cir. 1994). The Third Circuit has "eschewed imposing overly rigorous requirements

of expertise and ha[s] been satisfied with more generalized qualifications." Id.

       An expert is qualified to provide testimony if he/she "posses[ es] at least ordinary skill in

the pertinent art. " Sanos, Inc. v. D & M Holdings Inc. , 297 F. Supp. 3d 501, 508 (D. Del 2017).

An expert who lacks the literal qualifications of one ordinarily skilled in the art, but who

otherwise has sufficient relevant technical experience that will assist the trier of fact to

understand the evidence, may still be qualified to testify in the pertinent art. See, e.g. , Tesco


                                                   3
Corp. v. Weatherford Intern. Inc., 750 F. Supp. 2d 780, 795 (S.D. Texas 2010) ("Even ifhe does

not have specific experience studying or working with pipe handling devices, his three degrees in

engineering and his experience in oil fields sufficiently qualify Dr. Wooley as an expert on the

subject matter of this case. Rule 702 does not require [ ] extreme specificity of expertise .... ");

Int '/ Gamco, Inc. v. Multimedia Games Inc., 732 F. Supp. 2d 1082, 1088 (S .D. Cal. 2010)

("While Ms. Spielman may lack the context in which these patents and technologies at issue are

designed and implemented ... the main component of the [ ] patent and its technologies at issue is

clearly the distributed computing system," with which the expert did have experience.).

            "[I]t is not necessary that the expert have expertise in the precise technology that is the

subject of the patent or patents in suit." Sanos, 297 F.Supp.3d at 51 0; see also TQ Delta, 373 F.

Supp. 3d at 527-28 (denying defendant's motion to exclude patentee's technical expert, the court

stated, "Defendant attempts to define the pertinent art too narrowly. I determine that [the expert]

has sufficient experience with communications systems, including DSL, to offer specialized

testimony that would be helpful to the jury."). "However, the level of expertise may affect the

reliability of the expert's opinion." In re Paoli, 35 F.3d at 741.

     III.       DISCUSSION

            Dr. Brody has a Bachelor of Science degree in Physics and a Ph.D. in Physics. (D.I. 734,

Ex. 2 at Curriculum Vitae). During his time as Vice President for marketing and sales at

Technicom Systems, Inc., Dr. Brody "marketed and sold portable loop test equipment with the

ability to identify loops with loading coils for surveying outside plants and correcting plant

records in preparation for Digital Subscriber Line ('DSL') high-frequency requirements." (Id. at

~   6). As a consultant, Dr. Brody drafted product requirement and technical specification

documents that were used by developmental engineers to build the hardware and software for



                                                      4
new telecommunications products. (D.I. 774; Ex. B (Brody Dep. Tr.) at 303:3-304:4). Dr. Brody

performed systems testing of new products once they were developed. (Id.).

       As a technology licensing officer for Columbia University Dr. Brody "evaluated research

from the Electrical Engineering and Computer Science departments. " (D.I. 734, Ex. 2 at 16;

Brody Dep. Tr. at 307:9-312:24). This research included technology related to "networking,

communications and video technologies using or defining the Internet Engineering Task Force

protocols such as IP [internet protocol], UDP [user data protocol] , RTP [real-time transport

protocol], RCTP [real-time control transport protocol] and SIP [session initialization protocol]."

(Id.) . In the 1990s, Dr. Brody began working specifically with DSL technologies, consulting with

equipment manufacturers on DSL products intended for the United States market and helping to

inform requirements and design relating to the manufacturing and use of DSL technology. (D.I.

734, Ex. 2 at 1 6; Brody Dep. Tr. at 314:3-15).

       ADTRAN contends that Dr. Brody fails to satisfy the minimum requirements that both

parties' experts agree a person having ordinary skill in the art must possess. (D.I. 719 at 1).

ADTRAN states, "[H]e is not an engineer and lacks relevant technical experience with digital

communications or communications systems such as multicarrier transceivers in the accused

products." (Id.). ADTRAN points to Dr. Brody' s own opinion that a person having ordinary skill

in the art relevant to the Family 10 patent would have a bachelor' s degree in electrical or

computer engineering (or equivalent training or work experience), in addition to two to three

years of work experience in digital communications. (Id.).

       ADTRAN contends that since Dr. Brody' s educational background is in Physics, and not

Electrical or Computer Engineering, his experience must compensate for the lack of an

engineering degree. (D.I. 786 at 2). ADTRAN points to the majority of Dr. Brody' s professional



                                                  5
experience outside of serving as an expert witness as being related to business management and

marketing to disqualify him from offering opinions on technical matters in this case. (Id. at 4).

ADTRAN explains that Dr. Brody has never designed any hardware or software for a DSL

transceiver or any other multicarrier transceiver. (Id. at 6). ADTRAN moves for the

disqualification of Dr. Brody on the basis that his general experience with telecommunications

and networking technology, primarily from the perspective of marketing assessments, has not

qualified him as having specialized knowledge in the relevant field of "determining operating

margins required for multicarrier communications." (Id. at 8).

       TQ Delta argues that Dr. Brody is competent because he has a Ph.D. in Physics and more

than thirty-five years of experience in development and design of telephony products, including

DSL, as well as in operations, administration, and maintenance of telecommunications networks.

(D.I. 769 at 1). TQ Delta asserts that this experience is relevant to the VDSL2 standard and the

invention of the Family 10 patent. (Id.). TQ Delta also points to Dr. Brody's experience serving

as an expert witness on other cases involving DSL technology to establish his competency to

serve as an expert in this case. (Id. at 3). ADTRAN has responded by contending that almost all

of Dr. Brody's experience in the field of telecommunications relates to marketing, sales, and

business management, not technical design or engineering services. (D.I. 786 at 4). ADTRAN

states that Dr. Brody' s only true technical experience occurred over thirty years ago. (Id. at 3).

       I find that Dr. Brody appears well qualified to provide expert witness testimony in this

case on the basis of his experience with DSL technology and digital communications systems

and concepts. Dr. Brody' s years of experience consulting for manufacturers of DSL technologies

demonstrates a thorough understanding of the technical specifications and design of DSL

hardware and software. See Motivation Innovations LLC v. Ulta Salon Cosmetics & Fragrance,



                                                  6
Inc., 59 F.Supp.3d 663 , 670 (D. Del. 2014) (holding that witness for owner of patent for discount

offer redemption system and method had requisite qualifications to testify as expert in

infringement suit, despite his lack of formal education, in light of his thirty-eight years of

experience, including experience with systems such as those used by defendant, programming

language experience, and work designing retail point-of-sale devices.). Dr. Brody's drafting of

products requirements and specifications documents and testing of DSL products to determine

compliance with standards further demonstrates his understanding of the technology and its

functioning. Taken as a whole, Brody' s industry experience demonstrates familiarity in

understanding, interpreting, and applying DSL standards to telecommunications products.

       Dr. Brody' s experience working in the field of operations administration and

maintenance of telecommunications networks and products applies generally to the Family 10

patent technology, and specifically to the particular claim limitations in dispute here, which

address SNR margins required for DSL communication. ADTRAN argues that Dr. Brody' s

testimony should be excluded because he does not have specific experience with VDSL2 or

G.inp. (D.I. 719 at 6-7). But the issue in this case does not limit the invention's application to

these specific standards, as the Family 10 patents deal with the use of different SNR margins for

bit allocation for different pluralities of carriers, an improvement that applies to DSL generally.

Dr. Brody's detailed descriptions of the patent claims and his infringement analysis demonstrate

that his industry experience, which involved analysis of telecommunications products before the

development of DSL, together with his doctoral degree in Physics and subsequent work

experience in the relevant field, have rendered him sufficiently qualified to opine in detail and

with specificity on the accused devices and the technologies they involve.




                                                  7
          I am satisfied that Dr. Brody's qualifications are sufficient to make his testimony helpful

to the jury in understanding the evidence in this case. ADTRAN' s references to a POSITA

standard articulated by Dr. Brody, or that of its own witness, do nothing to defeat these

qualifications viewed in light of both the standards set by the experts or the general legal

standards for qualification of experts in patent disputes . " [I]t is an abuse of discretion to exclude

testimony simply because the trial court does not deem the proposed expert to be best qualified

or because the proposed expert does not have the specialization that the court considers most

appropriate." Holbrook v. Lykes Bros. S.S. Co., 80 F.3d 777, 782 (3d Cir. 1996) (accepting more

general qualifications in holding that a treating physician did not have to practice a particular

specialty in order to testify concerning certain matters.).

    IV.       CONCLUSION

    Thus, ADTRAN' s Motion to Exclude the Expert Testimony of Dr. Arthur Brody is DENIED.

          IT IS SO ORDERED this3L day of October, 2019.




                                                    8
